Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 9-12, and 18-21 in the reply filed on 14 April 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement fails to lay out the reasons for lack of unity and that the supplied art fails to teach said inventive concept.  This is not found persuasive because the common technical feature between the two groups is a two-component mixing capsule with a rotary element. US 2010/0208544 teaches a two-component mixing capsule (fig. 1) that includes a capsule housing (2), a rotary element 30), a first (17) and second mixing chamber (22). Applicant argues all the details of the claim, however, such is not covered by the common technical feature as identified as claim 13 does not require all details of the two-component mixing capsule to the same detail as claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 14 April 2022.


Drawings
The drawings are objected to because: (Applicant is referred to MPEP 608.02 for more details on Drawing Standards),
Transversal cut A-A in the figures 2b, 6c, 11a, 11d, 11e, and 11g is blurred and not well defined.  (Sectional View).
all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Character of lines, numbers, and letters.).
Figs. 11d and e includes an unlabeled figure. Each figure should be independently labeled.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotary element” (construed as element for rotation) in claims 1, 3, 4, 5, 11, 18, 19, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-12, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, 3, 4, 5, 11, 18, 19, and 20, the claim limitation “rotary element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification states “A rotational element is preferably understood to mean a surface element, optionally a planar or arched surface element, preferably having locking cams for movable, rotatable engagement into the opening of the capsule housing or in a receptacle at the lid. The first mixing chamber is arranged at the flat, preferably approximately circular rotary element. In a particularly preferred embodiment, the rotary element with locking cams” but it is unclear if a rotational element is the same as a rotary element for purposes of interpretation.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 1-5, 9-12, and 18-21, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claim 1, the limitation “the mixing capsule” lacks antecedent basis in the claims. For examination purposes it is construed as “a mixing capsule”.
Regarding claim 3, the limitation “the respective rotational axes” lacks antecedent basis in the claims. Only one rotation axis has been defined.
Regarding claim 3, the claim as a whole is indefinite. Claim 1 has already defined “the rotational axis of the rotary element being approximately perpendicularly arranged to the longitudinal axis of the mixing capsule” so it is unclear how the other options can be achieved based on the dependency. For examination purposes only the configuration as outlined in claim 1 is required and the other configurations are optionally not selected.
Regarding claim 4, the claim as a whole is indefinite. It is unclear what is required and what is optional. Further based on the dependency it is unclear what is encompassed when the lid is non-rotatably connected based on its dependency from claim 2. Furthermore, it is unclear what is encompassed by “at least” For examination purposes it is construed only “the rotary element is rotatably connected to the capsule housing” is required.
Regarding claim 5, the claim as a whole is indefinite. The limitation “wherein the first mixing chamber is arranged at the lid without handholds rotatably mounted in the capsule housing” is indefinite. It is unclear if the claim is reciting that the first mixing chamber or the lid is rotatably mounted. Furthermore, if it is intended to require that the lid is rotatably mounted it is unclear what is required when the non rotatably mounted configuration is selected in claim 2 based on its dependency. Additionally the limitation “the rotatably mounted element, the rotatably mounted rotary element” is indefinite.
Regarding claim 18, the claims as a whole is indefinite. The claim is generally narrative and it is unclear what is encompassed by the “and/or” and “or” statements as it is unclear what is required and what is optional structure. Furthermore, “in the form of” is indefinite it is unclear if it is or isn’t a pipe section form as it is just “in the form of”. For examination purposes it is construed that the rotatably mounted rotary element and the first mixing chamber being in the form of a pipe section or a one-side-closed cylindrical sleeve forming an integral component.
Regarding claims 19 and 20, the limitation “the pipe section connected to the rotatably mounted rotary element” lacks antecedent basis in the claims as it was previously claimed that the “the rotatably mounted rotary element and the first mixing chamber being in the form of a pipe section”. This appears to claim that the pipe section is the rotatably mounted rotary element and is construed as such.
Regarding claim 20, the limitations in between parentheses are indefinite as it is unclear if they are required by the claim or not. For examination purposes they are construed to be optional.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 11-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley (US 5,678,709).
	Regarding claim 1, Holley discloses a two-component mixing capsule (Col. 2, lines 19-29) for intake and for mixing of two compositions (col. 2, lines 19-29) with a capsule housing (110/130) having a discharge opening at its front end (126),
	Wherein
	The mixing capsule comprises a rotary element (120) rotatably mounted in the capsule housing (via 130) and a lid (105) arranged opposite the rotary element in the capsule housing without a handhold or without handholds (120 doesn’t have specific contours for a hand), the rotational axis of the rotary element being approximately perpendicularly arranged to the longitudinal axis of the mixing capsule (as disposed in FIG. 2A), and a rotatably mounted first mixing chamber (123) being assigned to the rotary element in the capsule housing, and a second mixing chamber (119) being arranged in the capsule housing.
	Regarding claim 2, wherein the lid without handhold(s) is rotatably or non-rotatably connected to the capsule housing (rotatable within 110/130).
	Regarding claim 3, wherein the respective rotational axes of the rotary element and optionally of the rotatable lid without handholds are coaxially arranged to each other and are approximately perpendicularly arranged to the longitudinal axis of the mixing capsule (as shown in the configuration of FIG. 2A).
	Regarding claim 4, wherein the rotary element is rotatably connected to the capsule housing (120 is shown to be connected to 110/130 rotatably between FIG. 2A/B).
	Regarding claim 5, the rotatably mounted rotary element and the first mixing chamber forming a one-piece component (as shown in FIG. 2a the mixing chamber 123, a chamber within 120, forms a one piece component to rotate via the spherical element of 120).
	Regarding claim 11, wherein the rotary element has at least one groove (see figure below)
	
    PNG
    media_image1.png
    264
    298
    media_image1.png
    Greyscale

	Regarding claim 12, wherein the lid without handholds has a planar outer surface (105 is shown to have a planar surface).
	Regarding claim 18, wherein the first mixing chamber (123) is arranged at the lid (105) without handholds rotatably mounted in the capsule housing (110/130), and the rotatably mounted rotary element (120) and the first mixing chamber (123) being in the form of a pipe section (123 is construed as a pipe section because it allows flow out towards 105 and receives flow through 125).
	Regarding claim 19, wherein the pipe section connected to the rotatably mounted rotary element forms the first mixing chamber (120 forms 123) and the second mixing chamber (119) being location in a front region in the capsule housing (110/130, 110 is construed as a front region).
	Regarding claim 20, wherein the pipe section connected to the rotatably mounted rotary element forms the first mixing chamber (120 forms 123) and the second mixing chamber is located in the front region in the capsule housing (119 is construed as a front region), the mixing capsule being a) in a first position (FIG. 2A) when the longitudinal axis of the pipe section is twisted by approximately 90 degrees to the longitudinal axis of the capsule housing, so that the first mixing chamber and the second mixing chamber are separated from each other (flow is not allowed between 125 and 115).
	Allowable Subject Matter
Claims 9-10 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772